COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-196-CV

IN RE JOSEPH PIERCY P.                                               RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

relief are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: WALKER, GARDNER, and MCCOY, JJ.

DELIVERED: June 23, 2009



   1
       … See Tex. R. App. P. 47.4.